The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 22 July 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 9 / 17, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9 / 17, in part, recites “selecting …. an initial search space, wherein the initial search space defines a type of deep learning architecture representation to represent two or more neural network architectures and specifies hyperparameters for the two or more neural network architecture; applying …. a search strategy to the initial search space, wherein the search strategy performs an evaluation of each of the two or more neural network architectures represented according to the initial search space; selecting …. one of the two or more neural network architectures based on a result of the evaluation according to the search strategy” (mental process); and “generating …. a new search space with new hyperparameters that differ from the hyperparameters specified by the initial search space using an evolutionary algorithm and a mutation type, wherein the mutation type defines one or more changes in the hyperparameters specified by the initial search space; and based on the mutation type, applying the new hyperparameters to the one of the two or more neural networks or applying the search strategy to the new search space” (mental process).
The limitation “selecting …. an initial search space, wherein the initial search space defines a type of deep learning architecture representation to represent two or more neural network architectures and specifies hyperparameters for the two or more neural network architecture; applying …. a search strategy to the initial search space, wherein the search strategy performs an evaluation of each of the two or more neural network architectures represented according to the initial search space; selecting …. one of the two or more neural network architectures based on a result of the evaluation according to the search strategy”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “selecting”, “applying”,  in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data analyst could collect sample data to build multiple data analysis models and search for answers for queries while adaptively combining models to improve model performance), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Similarly, the limitation “generating …. a new search space with new hyperparameters that differ from the hyperparameters specified by the initial search space using an evolutionary algorithm and a mutation type, wherein the mutation type defines one or more changes in the hyperparameters specified by the initial search space; and based on the mutation type, applying the new hyperparameters to the one of the two or more neural networks or applying the search strategy to the new search space”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “generating”, “applying”,  in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data analyst could collect sample data to build multiple data analysis models and search for answers for queries while adaptively combining models to improve model performance), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 9 / 17 recites the additional elements: (a) using generic computer elements (like processor coupled to memory / executing program stored in a computer readable storage medium); (b) “obtaining, using a processor, meta features corresponding with a dataset configured to be used for training in a deep learning application” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 9 /17 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data input/output is WURC and/or extra-solution, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-8 / 10-16 / 18-20 are dependent on claim 1 / 9 / 17 and include all the limitations of claim 1 / 9 / 17. Therefore, claims 2-8 / 10-16 / 18-20 recite the same abstract ideas. 
With regards to claims 2, 10 / 3, 11 / 18, the claim recites further limitation “wherein the selecting the initial search space is based on a supervised learning process” / “further comprising selecting the search strategy based on a supervised learning process”, which is further limitation data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 4-8 / 12-16 / 19-20, the claim recites further limitation “wherein the applying the search strategy to the new search space is based on the mutation type being a change in ….”, which is further limitation on changing parameters of data analysis models, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US-PATENT NO.9542454B2 [hereafter Lee] in view of Elsken et al., “Neural Architecture Search: A Survey”, Journal of Machine Learning Research 20 (2019) 1-21 [hereafter Elsken].

With regards to claim 1, Lee teaches 
“A computer-implemented method comprising: obtaining, using a processor, meta features corresponding with a dataset configured to be used for training in a deep learning application (Lee, FIG.9, 

    PNG
    media_image1.png
    663
    768
    media_image1.png
    Greyscale

C9L18-20, ‘The SOM 23 typically organizes and arranges the structure of a multimedia object search space to enable fast and efficient searching for objects located in a large multimedia data reservoir … The OFE 904 may extract feature vectors from an object to be sent to a feature vector bus 906.  The feature vector is typically a set of values that characterizes an object and the feature vector can be used for object matching during search and to enable content-based access of objects.’); selecting, using the processor, an initial search space, wherein the initial search space defines a type of deep learning architecture representation to represent two or more neural network architectures and specifies hyperparameters for the two or more neural network architectures (Lee, C13L20-34, 

    PNG
    media_image2.png
    462
    677
    media_image2.png
    Greyscale

and FIG.16 shows an example neural networks search space,

    PNG
    media_image3.png
    605
    848
    media_image3.png
    Greyscale

); applying, using the processor, a search strategy to the initial search space, wherein the search strategy performs an evaluation of each of the two or more neural network architectures represented according to the initial search space (Lee, FIG.26, C13L35-38, ‘Once the starting point is selected, the search process will be followed by conducting a detailed search around the neighborhood region of the starting point ….’, 

    PNG
    media_image4.png
    605
    830
    media_image4.png
    Greyscale

and C14L14-26,

    PNG
    media_image5.png
    443
    685
    media_image5.png
    Greyscale

); selecting, using the processor, one of the two or more neural network architectures based on a result of the evaluation according to the search strategy (Lee, FIG.16, C9L9-15, ‘

    PNG
    media_image6.png
    136
    427
    media_image6.png
    Greyscale

‘ shows an example of organizing neural networks (SPANs) hierarchically on search space, and C11L8-10, ‘For each SPAN map a node N(i) with feature vector W(i) matching the input vector X in the nearest neighbor sense can be selected through a distance measurement’ shows selecting neural networks with best match of evaluation in the search process.); generating, using the processor, a new search space with new hyperparameters that differ from the hyperparameters specified by the initial search space using …. a mutation type, wherein the mutation type defines one or more changes in the hyperparameters specified by the initial search space]; and based on the mutation type, applying the new hyperparameters to the one of the two or more neural networks or applying the search strategy to the new search space (Lee, FIG.18, 

    PNG
    media_image7.png
    595
    884
    media_image7.png
    Greyscale

C13L35-38, ‘Once the starting point is selected, the search process will be followed by conducting a detailed search around the neighborhood region of the starting point  . This process may establish the best operational measure result as a threshold’ shows examples of mutating parameters to explore neighboring points in the search space.)”.
Lee does not explicitly detail “using an evolution algorithm”.
However Elsken teaches “using an evolution algorithm (Elsken, FIG.1, 3. Search Strategy, ‘Miller et al. (1989) use genetic algorithms to propose architectures and use backpropagation to optimize their weights.  Many neuro-evolutionary approaches since then (Angeline et al., 1994; Stanley and Miikkulainen, 2002; Stanley et al., 2009) use genetic algorithms to optimize both the neural architecture and its weights’,

    PNG
    media_image8.png
    293
    806
    media_image8.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee and Elsken before him or her, to modify the topological space searching method and system of Lee to include evolution algorithm as shown in Elsken.   
The motivation for doing so would have been for automated neural architecture search (Elsken, Abstract). 

With regards to claim 2, Lee in view of Elsken teaches 
“The computer-implemented method according to claim 1, wherein the selecting the initial search space is based on a supervised learning process (Lee, FIG.2, C15L1-3, ‘supervised learning methods may be used to dynamically control the OMP 22 to improve operational performance’,

    PNG
    media_image9.png
    636
    789
    media_image9.png
    Greyscale

).”

With regards to claim 3, Lee in view of Elsken teaches 
“The computer-implemented method according to claim 1 further comprising selecting the search strategy based on a supervised learning process (Lee, FIG.2, C5L4-22,

    PNG
    media_image10.png
    437
    515
    media_image10.png
    Greyscale

).”

Claims 9-11, 17-18 are substantially similar to claims 1-3. The arguments as given above for claims 1-3 are applied, mutatis mutandis, to claims 9-11, 17-18, therefore the rejection of claims 1-3 are applied accordingly.

The combined teaching described above will be referred as Lee + Elsken hereafter.

Claims 4-7, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US-PATENT NO.9542454B2 [hereafter Lee] in view of Elsken et al., “Neural Architecture Search: A Survey”, Journal of Machine Learning Research 20 (2019) 1-21 [hereafter Elsken] and Liang et al., US-PATENT NO.11250327B2 [hereafter Liang].

With regards to claim 4, Lee + Elsken teaches 
“The computer-implemented method according to claim 1”
Lee + Elsken does not explicitly detail “wherein the applying the search strategy to the new search space is based on the mutation type being a change in at least one of a set of operations that include separable convolution, average pooling, max pooling, skip connect, and dilated convolution”.
However Liang teaches “wherein the applying the search strategy to the new search space is based on the mutation type being a change in at least one of a set of operations that include separable convolution, average pooling, max pooling, skip connect, and dilated convolution (Liang, FIG.4, 

    PNG
    media_image11.png
    470
    658
    media_image11.png
    Greyscale

and C6, ‘A sample set of hyperparameters according to one implementation includes the following:

    PNG
    media_image12.png
    562
    589
    media_image12.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee + Elsken and Liang before him or her, to modify the topological space searching method and system of Lee + Elsken to include mutation types as shown in Liang.   
The motivation for doing so would have been for evolving deep neural network structures (Liang, Abstract). 

With regards to claim 5, Lee + Elsken teaches 
“The computer-implemented method according to claim 1”
Lee + Elsken does not explicitly detail “wherein the applying the new hyperparameters to the one of the two or more neural networks is based on the mutation type being a change in a number of layers of the one of the two or more neural network architectures”.
However Liang teaches “wherein the applying the new hyperparameters to the one of the two or more neural networks is based on the mutation type being a change in a number of layers of the one of the two or more neural network architectures (Liang, FIG.4, C7L63-67, ‘The fully-connected neural network module has the following local topology hyperparameter numbers – number of neurons in each layer, number of neuron layers, and interconnections between the neurons’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee + Elsken and Liang before him or her, to modify the topological space searching method and system of Lee + Elsken to include mutation types as shown in Liang.   
The motivation for doing so would have been for evolving deep neural network structures (Liang, Abstract). 

With regards to claim 6, Lee in view of Elsken teaches 
“The computer-implemented method according to claim 1”
Lee + Elsken does not explicitly detail “wherein the applying the new hyperparameters to the one of the two or more neural networks is based on the mutation type being a change in a minimal number of channels of a convolutional operation in the one of the two or more neural networks”.
However Liang teaches “wherein the applying the new hyperparameters to the one of the two or more neural networks is based on the mutation type being a change in a minimal number of channels of a convolutional operation in the one of the two or more neural networks (Liang, FIG.4, C7L63-67, ‘The fully-connected neural network module has the following local topology hyperparameter numbers – number of neurons in each layer, number of neuron layers, and interconnections between the neurons’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee + Elsken and Liang before him or her, to modify the topological space searching method and system of Lee + Elsken to include mutation types as shown in Liang.   
The motivation for doing so would have been for evolving deep neural network structures (Liang, Abstract). 

With regards to claim 7, Lee in view of Elsken teaches 
“The computer-implemented method according to claim 1”
Lee + Elsken does not explicitly detail “wherein the applying the new hyperparameters to the one of the two or more neural networks is based on the mutation type being a change in a skip pattern that defines connections between operations in a chain when the deep learning architecture representation is a chain- structure representation”.
However Liang teaches “wherein the applying the new hyperparameters to the one of the two or more neural networks is based on the mutation type being a change in a skip pattern that defines connections between operations in a chain when the deep learning architecture representation is a chain- structure representation (Liang, FIG.4, C16L6-7, ‘In some implementations, the interconnections between the modules are branched out or skipped during the evolution’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee + Elsken and Liang before him or her, to modify the topological space searching method and system of Lee + Elsken to include mutation types as shown in Liang.   
The motivation for doing so would have been for evolving deep neural network structures (Liang, Abstract). 

Claims 12-15, 19-20 are substantially similar to claims 4-7. The arguments as given above for claims 4-7 are applied, mutatis mutandis, to claims 12-15, 19-20, therefore the rejection of claims 4-7 are applied accordingly.

Claims 8, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US-PATENT NO.9542454B2 [hereafter Lee] in view of Elsken et al., “Neural Architecture Search: A Survey”, Journal of Machine Learning Research 20 (2019) 1-21 [hereafter Elsken] and Andoni et al., US-PGPUB NO.20190080240A1 [hereafter Andoni].

With regards to claim 8, Lee in view of Elsken teaches 
“The computer-implemented method according to claim 1”
Lee + Elsken does not explicitly detail “wherein the applying the new hyperparameters to the one of the two or more neural networks is based on the mutation type being a change in a number of input connections to a node when the deep learning architecture representation is a cell structure representation”.
However Andoni teaches “wherein the applying the new hyperparameters to the one of the two or more neural networks is based on the mutation type being a change in a number of input connections to a node when the deep learning architecture representation is a cell structure representation (Andoni, FIG.9-12, FIG.13A&B,

    PNG
    media_image13.png
    548
    888
    media_image13.png
    Greyscale

[0036], ‘the topological parameters may include …. a number of input nodes, a number hidden layers …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee + Elsken and Andoni before him or her, to modify the topological space searching method and system of Lee + Elsken to include mutation types as shown in Andoni.   
The motivation for doing so would have been for evolving deep neural network structures (Andoni, Abstract). 

Claim 16 is substantially similar to claims 8. The arguments as given above for claim 8 are applied, mutatis mutandis, to claim 16, therefore the rejection of claim 16 are applied accordingly.



Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Miller et al., “Designing Neural Networks using Genetic Algorithms”, 3rd International Conference on Genetic Algorithms (ICGA’89), 1989 [hereafter Miller] shows using genetic algorithms to design Neural Networks.
Dean et al., US-PGPUB NO.20190370659A1 [hereafter Dean] shows optimizing neural network architectures using genetic algorithm.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128